 



Exhibit 10.2

[FORM]

HOLLY LOGISTIC SERVICES, L.L.C.
EMPLOYEE
RESTRICTED UNIT AGREEMENT
UNDER THE HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN

     This Restricted Unit Agreement (the “Agreement”) is made and entered into
by and between HOLLY LOGISTIC SERVICES, L.L.C. (the “Company”), and
___________________(the “Employee”). This Agreement is entered into as of the
_____________day of _______________, __________(the “Date of Grant”).

W I T N E S S E T H:

     WHEREAS, the Company has adopted the HOLLY ENERGY PARTNERS, L.P. LONG-TERM
INCENTIVE PLAN (the “Plan”) to attract, retain and motivate employees, directors
and consultants; and

     WHEREAS, the Company believes that a grant to the Employee of restricted
units of HOLLY ENERGY PARTNERS, L.P. (the “Partnership”) as part of the
Employee’s compensation for services provided to the Company is consistent with
the stated purposes for which the Plan was adopted.

     NOW, THEREFORE, it is agreed by and between the Company and the Employee,
in consideration of services rendered by the Employee, as follows:

     1. Grant. The Company hereby grants to the Employee as of the Date of Grant
an award of           Units (as defined in the Plan), subject to the terms and
conditions set forth in this Agreement, including, without limitation, those
described in Section 5 (the “Restricted Units”).

     2. Restricted Units. The Company shall obtain the Units (as defined in the
Plan) subject to this Agreement and cause such Units to be held for the Employee
in book entry form by the Partnership’s transfer agent with a notation that the
Units are subject to restrictions. The Employee hereby agrees that the
Restricted Units shall be held subject to restrictions as provided in the
Agreement until the restrictions on such Restricted Units expire or the
Restricted Units are forfeited as provided in Section 4 of this Agreement. The
Employee hereby agrees that if part or all of the Restricted Units are forfeited
pursuant to this Agreement, the Company shall have the right to direct the
Partnership’s transfer agent to cancel such forfeited Restricted Units or, at
the Company’s election, transfer such Restricted Units to the Company or to any
designee of the Company.

     3. Rights of Employee. Effective as of the Date of Grant, the Employee is a
unit holder with respect to all of the Restricted Units granted to him pursuant
to Section 1 and has all of the rights of a unit holder with respect to all such
Restricted Units, including the right to

1



--------------------------------------------------------------------------------



 



receive all distributions paid with respect to such Restricted Units and any
right to vote with respect to such Restricted Units; provided, however, that
such Restricted Units shall be subject to the restrictions hereinafter
described, including, without limitation, those described in Section 5.

     4. Forfeiture and Expiration of Restrictions.

          (a) The Employee shall forfeit to the Company all of the Restricted
Units immediately and without any payment to the Employee whatsoever if the
Employee’s employment with the Company or a subsidiary of the Company is
terminated before             ,           (the “Vesting Date”) for any reason
other than death, total and permanent disability, or retirement, as provided in
Section 4(b) below. On and after such date, all such Restricted Units shall be
fully vested and nonforfeitable (“Vested Units”).

          (b) In the event of the Employee’s death, total and permanent
disability, as determined by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) in the Committee’s sole
discretion, or retirement after attaining the normal retirement age of 62 or
retirement after attaining an earlier retirement age approved by the Committee,
in its sole discretion, before lapse of all restrictions pursuant to Section
4(a) above, the Employee shall be vested with a number of the Restricted Units
equal to the number of Restricted Units specified in Section 1 times the
percentage that the number of days from             ,           to the date of
death, disability or retirement bears to           days and any remaining
Restricted Units shall be forfeited; provided, however, that any fractional
units will be forfeited to the Company. The Employee or his designated
beneficiary or estate will have no right to any Restricted Units that remain
subject to restrictions, and those Restricted Units will be forfeited.

          (c) In the event of a “Special Involuntary Termination” as defined in
Section 4(d)(vi) before lapse of all restrictions pursuant to Section 4(a)
above, all restrictions described in Section 5 shall lapse and the Restricted
Units will become Vested Units and the Company shall deliver the Vested Units to
the Employee as soon as practicable thereafter.

          (d) Definitions. For purposes of Section 4(c) above,

          (i) “Change in Control” shall mean:

                (A) Any “Person” (as defined in Section 4(d)(i) below), other
than Holly Corporation (“Holly”) or any of its wholly-owned subsidiaries, HEP
Logistics Holdings, L.P. (the “General Partner”), the Partnership, the Company
or any of their subsidiaries, a trustee or other fiduciary holding securities
under an employee benefit plan of Holly, the Partnership, the Company or any of
their “Affiliates” (as defined in Section 4(d)(v) below), an underwriter
temporarily holding securities pursuant to an offering of such securities, or an
entity owned, directly or indirectly, by the holders of the voting securities of
Holly, the Company, the General Partner or the Partnership in substantially the
same

2



--------------------------------------------------------------------------------



 



proportions as their ownership in Holly, the Company, the General Partner or the
Partnership, respectively, is or becomes the “Beneficial Owner” (as defined in
Section 4(d)(iii) below), directly or indirectly, of securities of Holly, the
Company, the General Partner or the Partnership (not including in the securities
beneficially owned by such Person any securities acquired directly from Holly,
the General Partner, the Partnership, the Company or their Affiliates)
representing more than forty percent (40%) of the combined voting power of
Holly’s, the Company’s, the General Partner’s or the Partnership’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in Section 4(d)(i)(C)(1) below.

                (B) The individuals who as of the Date of Grant constitute the
Board of Directors of Holly (the “Holly Board”) and any “New Director” (as
defined in Section 4(d)(iv) below) cease for any reason to constitute a majority
of the Holly Board.

                (C) There is consummated a merger or consolidation of Holly, the
Company, the General Partner or the Partnership with any other entity, except
if:

                    (1) the merger or consolidation results in the voting
securities of Holly, the Company, the General Partner or the Partnership
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of Holly, the Company, the
General Partner or the Partnership, as applicable, or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation;
or

                    (2) the merger or consolidation is effected to implement a
recapitalization of Holly, the Company, the General Partner or the Partnership
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly, or indirectly, of securities of Holly, the Company, the General
Partner or the Partnership, as applicable, (not including in the securities
beneficially owned by such Person any securities acquired directly from Holly,
the Company, the General Partner or the Partnership or their Affiliates other
than in connection with the acquisition by Holly, the Company, the General
Partner or the Partnership or their Affiliates of a business) representing more
than forty percent (40%) of the combined voting power of Holly’s, the Company’s,
the General Partner’s or the Partnership’s, as applicable, then outstanding
securities.

3



--------------------------------------------------------------------------------



 



                (D) The holders of the voting securities of Holly, the Company,
the General Partner or the Partnership approve a plan of complete liquidation or
dissolution of Holly, the Company, the General Partner or the Partnership, as
applicable, or an agreement for the sale or disposition by Holly, the Company,
the General Partner or the Partnership of all or substantially all of Holly’s,
the Company’s, the General Partner’s or the Partnership’s assets, as applicable,
other than a sale or disposition by Holly, the Company, the General Partner or
the Partnership of all or substantially all of Holly’s, the Company’s, the
General Partner’s or the Partnership’s assets, as applicable, to an entity at
least sixty percent (60%) of the combined voting power of the voting securities
of which is owned by the direct or indirect holders of the voting securities of
Holly, the Company, the General Partner or the Partnership, as applicable, in
substantially the same proportions as their ownership of Holly, the Company, the
General Partner or the Partnership, as applicable, immediately prior to such
sale.

          (ii) “Person” shall have the meaning given in section 3(a)(9) of the
Securities Exchange Act of 1934 (the “1934 Act”) as modified and used in
sections 13(d) and 14(d) of the 1934 Act.

          (iii) “Beneficial Owner” shall have the meaning provided in Rule 13d-3
under the 1934 Act.

          (iv) “New Director” shall mean an individual whose election by the
Holly Board, or nomination for election by holders of the voting securities of
Holly, was approved by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors as of the Date of Grant or whose
election or nomination for election was previously so approved or recommended.
However, “New Director” shall not include a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation relating to the election of directors
of Holly.

          (v) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under section 12 of the 1934 Act.

          (vi) “Special Involuntary Termination” shall mean the occurrence of
(A) or (B) below within sixty (60) days prior to, or at any time after, a
“Change in Control” (as defined in Section 4(d)(i)), where is termination of the
Employee’s employment with the Company (including subsidiaries of the Company)
by the Company for any reason other than “Cause” (as defined in
Section 4(d)(vii)) and is a resignation by the Employee from employment with the
Company (including subsidiaries of the Company) within ninety (90) days after an
“Adverse Change” (as defined in Section 4(d)(viii)) by the Company (including
subsidiaries of the Company) in the terms of the Employee’s employment.

4



--------------------------------------------------------------------------------



 



          (vii) “Cause” shall mean:

                (A) An act or acts of dishonesty on the part of the Employee
constituting a felony or serious misdemeanor and resulting or intended to result
directly in gain or personal enrichment at the expense of the Company;

                (B) Gross or willful and wanton negligence in the performance of
the Employee’s material and substantial duties of employment with the Company;
or

                (C) Conviction of a felony involving moral turpitude.

The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.

          (viii) “Adverse Change” shall mean a change in the city in which the
Employee is required to work regularly, a substantial increase in travel
requirements of employment, a substantial reduction in duties of the type
previously performed by the Employee, or a significant reduction in compensation
or benefits (other than bonuses and other discretionary items of compensation)
that does not apply generally to executives of the Company or its successor.

     5. Limitations on Transfer. The Employee agrees that he shall not dispose
of (meaning, without limitation, sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of) prior to the Vesting Date any Restricted Units hereby
acquired. Any attempted disposition of the Restricted Units in violation of the
preceding sentence shall be null and void. Notwithstanding the foregoing, part
or all of the Restricted Units or rights under this Agreement may be transferred
to a spouse pursuant to a domestic relations order issued by a court of
competent jurisdiction; provided, however, that such Restricted Units shall
continue to be held pursuant to Section 2 of this Agreement, and the transferee
under the domestic relations order shall agree that the Restricted Units so
transferred shall continue to be subject to the terms of this Agreement,
including forfeiture in accordance with Sections 4(a) and (b) of this Agreement.

     6. Nontransferability of Agreement. This Agreement and all rights under
this Agreement shall not be transferable by the Employee during his life other
than by will or pursuant to applicable laws of descent and distribution. Any
rights and privileges of the Employee in connection herewith shall not be
transferred, assigned, pledged or hypothecated by the Employee or by any other
person or persons, in any way, whether by operation of law, or otherwise, and
shall not be subject to execution, attachment, garnishment or similar process.
In the event of any such occurrence, the Restricted Units shall automatically be
forfeited. Notwithstanding the foregoing, all or some of the Restricted Units or
rights under this Agreement may be transferred to a spouse pursuant to a
domestic relations order issued by a court of competent jurisdiction, subject to
the limitations on such transfer described in Section 5.

     7. Adjustment of Restricted Units. The number of Restricted Units granted
to the Employee pursuant to this Agreement shall be adjusted to reflect
distributions of the Partnership

5



--------------------------------------------------------------------------------



 



paid in units, unit splits or other changes in the capital structure of the
Partnership, all in accordance with the Plan. All provisions of this Agreement
shall be applicable to such new or additional or different units or securities
distributed or issued pursuant to the Plan to the same extent that such
provisions are applicable to the units with respect to which they were
distributed or issued. In the event that the outstanding Units (as defined in
the Plan) of the Partnership are exchanged for a different number or kind of
units or other securities, or if additional, new or different units are
distributed with respect to the Units (as defined in the Plan) through merger,
consolidation, or sale of all or substantially all of the assets of the
Partnership, each remaining unit subject to this Agreement shall have
substituted for it a like number and kind of units or shares of new or
replacement securities as determined in the sole discretion of the Committee,
subject to the terms and provisions of the Plan.

     8. Delivery of Vested Units. No Vested Units shall be delivered pursuant to
this Agreement until the approval of any governmental authority required in
connection with this Agreement, or the issuance of Vested Units hereunder, has
been received by the Company. The Committee will delay delivery of Vested Units
until the restrictions of Section 5 lapse.

     9. Securities Act. The Company shall have the right, but not the
obligation, to cause the Restricted Units to be registered under the appropriate
rules and regulations of the Securities and Exchange Commission. The Company
shall not be required to deliver any Vested Units hereunder if, in the opinion
of counsel for the Company, such delivery would violate the Securities Act of
1933 or any other applicable federal or state securities laws or regulations.

     10. Federal and State Taxes. The Employee may incur certain liabilities for
Federal, state or local taxes and the Company may be required by law to withhold
such taxes for payment to taxing authorities. If the Employee makes the election
permitted by section 83(b) of the Internal Revenue Code, the taxes shall be due
and payable for the year in which this Agreement is executed. If the Employee
does not make such election, the taxes shall be payable for the year in which
the restrictions lapse pursuant to Section 4. Upon determination of the year in
which such taxes are due and the determination by the Company of the amount of
taxes required to be withheld, if any, the Employee shall either pay to the
Company, in cash or by certified or cashier’s check, an amount equal to the
taxes required to be paid on such transaction, or the Employee shall authorize
the Company to withhold from monies owing by the Company to the Employee an
amount equal to the amount of federal, state or local taxes required to be
withheld. Authorization of the Employee to the Company to withhold taxes
pursuant to this Section 10 shall be in form and content acceptable to the
Committee. An authorization to withhold taxes pursuant to this provision shall
be irrevocable unless and until the tax liability of the Employee has been fully
paid. In the event that the Employee fails to make arrangements that are
acceptable to the Committee for providing to the Company, at the time or times
required, the amounts of federal, state and local taxes required to be withheld
with respect to the Restricted Units granted to the Employee under this
Agreement, the Company shall have the right to purchase at current market price
as determined by the Committee and/or to sell to one or more third parties in
either market or private transactions sufficient Vested Units to provide the
funds needed for the Company to make the required tax payment or payments.

     11. Definitions; Copy of Plan. To the extent not specifically provided
herein, all terms used in this Agreement shall have the same meanings ascribed
to them in the Plan. By the

6



--------------------------------------------------------------------------------



 



execution of this Agreement, the Employee acknowledges receipt of a copy of the
Plan. If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any applicable law, then such provision will be deemed to be
modified to the minimum extent necessary to render it legal, valid and
enforceable; and if such provision cannot be so modified, then this Agreement
will be construed as if not containing the provision held to be invalid, and the
rights and obligations of the parties will be construed and enforced
accordingly.

     12. Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon the Employee and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.

     13. No Right to Continued Employment. This Agreement shall not be construed
to confer upon the Employee any right to continue as an Employee of the Company
and shall not limit the right of the Company, in its sole discretion, to
terminate the service of the Employee at any time.

     14. Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Texas, without giving effect to any conflict of
laws provisions.

     15. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Employee. Any such amendment shall be made only
upon the mutual consent of the parties, which consent (of either party) may be
withheld for any reason.

     16. No Liability for Good Faith Determinations. The General Partner, the
Partnership, the Company, Holly and the members of the Committee, the Board and
the Holly Board shall not be liable for any act, omission or determination taken
or made in good faith with respect to this Agreement or the Restricted Units
granted hereunder.

     17. No Guarantee of Interests. The Board, the Holly Board, the General
Partner, the Partnership, Holly and the Company do not guarantee the Units (as
defined in the Plan) from loss or depreciation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officer thereunto duly authorized, and the Employee has set his hand as of
the date and year first above written.

     

  HOLLY LOGISTIC SERVICES, L.L.C.
 
   

  By:

 

--------------------------------------------------------------------------------

 
   

 

--------------------------------------------------------------------------------


  Director

8